FILED:  October 4, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Compensation of
Cindy Mount, Claimant.
CINDY M. MOUNT,
		Petitioner on Review,
	v.
DEPARTMENT OF CONSUMER
AND 
BUSINESS SERVICES
and SAIF CORPORATION,
	Respondents on Review.
(WCB 99-06487, CA A103636; SC S48664)
	On petition for review filed July 12, 2001.*
	Christopher D. Moore, Eugene, filed the petition for
petitioner on review.
	No appearance contra.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
Riggs, and De Muniz, Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of Koskela v.
Willamette Industries, Inc., 331 Or 362, 15 P3d 548 (2000).
	*Judicial Review from the Workers' Compensation Board. 161 Or App 664, 986 P2d 28 (1999).
	**Balmer, J., did not participate in the consideration or
decision of this case.